                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 1/13/2020
 -------------------------------------------------------------- X
 RONNELL RIVERS,                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :    18-CV-8833 (VEC)
                                                                :
 SERA SECURITY SERVICES, LLC,                                   :          ORDER
 VICTOR GIL DE RUBIO, individually,                             :
 MATTHEW HERNANDEZ, individually,                               :
 LOU SWEET, individually,                                       :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on January 13, 2020 (Dkt. 69), the parties notified the Court that they have

reached an agreement in principle resolving all issues;

        IT IS HEREBY ORDERED THAT all previously scheduled conferences and other

deadlines are CANCELLED.

        IT IS FURTHER ORDERED that this case is DISMISSED with prejudice and without

costs (including attorneys’ fees) to either party. The Clerk of Court is respectfully directed to

terminate all open motions and to CLOSE the case.

        Within 30 days of this order, the parties may apply to reopen this case. Any such

application must show good cause for holding the case open in light of the parties’ settlement

and must be filed within 30 days. Any request filed after 30 days or without a showing of good

cause may be denied solely on that basis.

        Additionally, if the parties wish for the Court to retain jurisdiction to enforce their

settlement agreement, they must submit within the same 30-day period: (1) their settlement

agreement to the Court in accordance with Rule 6.A of the Court’s Individual Practices and (2) a




                                                   Page 1 of 2
request that the Court issue an order expressly retaining jurisdiction to enforce the settlement

agreement. See Hendrickson v. United States, 791 F.3d 354 (2d Cir. 2015).

SO ORDERED.
                                                        _____________________________
                                                      _________________________________
Date: January 13, 2020                                                 CAPR
                                                            VALERIE CAPRONI RONI
      New York, NY                                        United States District Judge




                                            Page 2 of 2
